  3:21-cv-00330-JMC-SVH     Date Filed 04/06/21   Entry Number 27   Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

United States of America, for the      )      C/A No.: 3:21-330-JMC-SVH
use of Gulf Coast Supply &             )
Manufacturing, LLC,                    )
                                       )
                   Plaintiff,          )
                                       )                 ORDER
      Vs.                              )
                                       )
Fortis SBJV, LLC; Western Surety       )
Company; Federal Insurance             )
Company; Your Roofers LLC; and         )
Michelle Hopper,                       )
                                       )
                   Defendants.         )
                                       )

     Plaintiff filed this action asserting claims pursuant to 40 U.S.C. §§

3131, et seq. (“the Miller Act”). [ECF No. 1]. The Clerk of Court issued the

summons on February 3, 2021. [ECF Nos. 2–6]. On April 1, 2021, Michelle

Hopper filed an unsigned pro se answer on her own behalf and purportedly

on behalf of Your Roofers, LLC (“Your Roofers”). [ECF No. 24]. The answer

did not have an address.

     It is well-established that a corporate entity cannot appear pro se and

must be represented by counsel in court. The United States Supreme Court

recognized that:

     [i]t has been the law for the better part of two centuries . . . that a
     corporation may appear in the federal courts only through
                                       1
  3:21-cv-00330-JMC-SVH    Date Filed 04/06/21   Entry Number 27   Page 2 of 3




      licensed counsel. As the courts have recognized, the rationale for
      that rule applies equally to all artificial entities. Thus, save a
      few aberrant cases, the lower courts have uniformly held that 28
      U.S.C. § 1654, providing that “parties may plead and conduct
      their own cases personally or by counsel,” does not allow
      corporations, partnerships, or associations to appear in federal
      court otherwise than through a licensed attorney.

Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506

U.S. 194, 201–02 (1993) (internal citations and footnote omitted); see also

Honour Technical Group, Inc. v. United States, 326 F. App’x 141, 142 (4th

Cir. 2009) (this rule also applies to limited liability corporations); RZS

Holdings AVV v. PDVSA Petroleo S.A., 506 F.3d 350, 354 n.3 (4th Cir. 2007).

While 28 U.S.C. § 1654 allows individuals to “plead and conduct their own

cases personally,” the statute does not extend that right to represent other

parties.

      Accordingly, Your Roofers is directed to retain counsel and to file an

answer or other responsive pleading to the complaint by May 3, 2021. If Your

Roofers fails to retain licensed counsel to file an entry of appearance and

submit a responsive pleading by May 3, 2021, it may be subject to an entry of

default judgment against it.

      Additionally, Hopper is directed to provide a signed answer on her own

behalf and to confirm her correct address by April 19, 2021. Hopper is




                                      2
  3:21-cv-00330-JMC-SVH    Date Filed 04/06/21   Entry Number 27    Page 3 of 3




advised that failure to file a signed answer and confirm her address by April

19, 2021, may result in an entry of default judgment against her.

      Hopper is further ordered to always keep the Clerk of Court advised in

writing (United States District Court, 901 Richland Street, Columbia, South

Carolina 29201) of any address change, to assure that orders or other matters

that specify deadlines are received. Failure to comply with this order may

result in an entry of judgment against her.

      IT IS SO ORDERED.


April 6, 2021                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
